Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 1 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 2 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 3 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 4 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 5 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 6 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 7 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 8 of 20
Case 2:19-bk-09743-MCW   Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document   Page 9 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 10 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 11 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 12 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 13 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 14 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 15 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 16 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 17 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 18 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 19 of 20
Case 2:19-bk-09743-MCW    Doc 1 Filed 08/05/19 Entered 08/05/19 13:29:12   Desc
                         Main Document    Page 20 of 20
